Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
6, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01004-CV

                           SHIN JAE-HO, Appellant

                                        V.

               AMERICAN BUREAU OF SHIPPING, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-58707


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 6, 2018. On November
28, 2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan